Citation Nr: 1513413	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a left knee condition.

3. Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to February 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.  

Jurisdiction was transferred to the Regional Office (RO) in Phoenix, Arizona.

In July 2013, the Veteran testified at a Travel Board hearing; a transcript of that hearing has been associated with the Veteran's paperless claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his July 2013 hearing, the Veteran claimed that his current knee and back disabilities are due to multiple jumps out of a plane while serving as a combat medic in the 82nd Airborne.  In the alternative, he claims that his service-connected left ankle problem aggravates his knees back.  

In light of the Veteran's contentions in conjunction with the April 2010 rating decision granting service connection for a left ankle disability, a new notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) should also be sent to the Veteran regarding service connection for his bilateral knee and back disabilities on a secondary basis.

Medical records reveal that the Veteran had been diagnosed as having degenerative disc disease of the lumbar spine and chondromalacia of the patella, and osteoarthritis of both knees.  He was afforded a VA examination in March 2103 to assess the etiology of these disabilities and opinions were provided, which essentially indicated that the diagnosed lumbar and knee disabilities were not incurred in or caused by parachute jumps in service or a continuation of the low back pain noted in the service treatment records in 1986 and 1987 or the noted knee pain in 1987.   

The July 2013 opinions regarding whether the back and knee problems were caused by service are insufficient because the examiner did not appear to consider that the Veteran sought VA treatment for left knee pain as early as November 1993.  Furthermore, no opinions have been provided as to whether the claimed back and bilateral knee disabilities have been caused by or aggravated by the service-connected left ankle disability.  VA and private medical records demonstrate that the Veteran has reported experiencing ankle, back, and knee pain around the same time.  A December 2008 VA treatment record specifically noted the Veteran's reports of spraining his left ankle and then experiencing pain in his left knee and sciatic nerve two days later.  In February 2013 correspondence, Dr. M.C. from Westview Family Medicine reported that the Veteran walked with a limp due to his chronic knee, ankle, and back discomfort.  

Hence, a remand is necessary to afford the Veteran new VA examinations to determine the nature and etiology of all his claimed disabilities.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During his hearing, the Veteran reported that he had left knee surgery at the Houston VA Medical Center in December 2010; however, the most recent VA treatment records associated with the Veteran's claims file are dated in April 2010 from the Salt Lake City VA Health Care System.  He also indicated that he sought treatment at the VA facilities in the following cities Loma Linda, Conroe, Houston, South Lake, and Las Vegas.  He stated that he is continuing his care at the Phoenix VA Health Care System.  Thus, it appears that the VA treatment records that have been obtained are incomplete.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A (b), (c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

During his March 2013 VA examination, the Veteran reported that he had to have his knees drained approximately 5-8 times each since 1991 due to pre-patellar bursitis; however, it does not appear that such treatment records have been included in the claims file or Virtual VA.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA must request that the claimant obtain the records.  38 C.F.R. § 3.159(e) (2) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any identified records of VA treatment for bilateral knee and low back issues since April 2010 from VA facilities located in Loma Linda, Conroe, Houston, South Lake, Las Vegas, and Phoenix as well as any other identified VA facility that have not already been associated with the claims file.  

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Ask the Veteran to provide authorizations for VA to obtain records of any private treatment records for his bilateral knee and low back disabilities, including, but not limited to his knees being drained approximately 5-8 times each since 1991 due to pre-patellar bursitis. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit the records himself.

3.  After the completion of paragraphs (1)-(3) above, schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of any current bilateral knee and low back disabilities.  All indicated tests and studies shall be conducted.

The claims folder, including any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

a)  The examiner shall answer the following questions:

(i)  Is it at least as likely as not (50 percent or higher probability) that any current bilateral knee disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported knee symptoms in service, or is otherwise the result of a disease or injury in service, including multiple jumps out of an airplane?

(ii) Is it at least as likely as not (50 percent or higher probability) that any current bilateral knee disability was caused (in whole or in part) by the Veteran's service-connected left ankle disability?

(iii) Is it at least as likely as not (50 percent or higher probability) that any current bilateral knee disability was chronically worsened by the Veteran's service-connected left ankle disability?

b)  The examiner shall answer the following questions:

(i)  Is it at least as likely as not (50 percent or higher probability) that any current low back disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported back symptoms in service, or is otherwise the result of a disease or injury in service, including multiple jumps out of an airplane?

(ii) Is it at least as likely as not (50 percent or higher probability) that any current low back disability was caused (in whole or in part) by the Veteran's service-connected left ankle disability?

(iii) Is it at least as likely as not (50 percent or higher probability) that any current low back disability was chronically worsened by the Veteran's service-connected left ankle disability?

If any current bilateral knee and low back disabilities were aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

A medical rationale should be provided for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history and must be acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

If the examiner is unable to provide any opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
 
5.  Then readjudicate the issues of entitlement to service connection for bilateral knee and low back disabilities, including as secondary to service-connected left ankle disability.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

